EXHIBIT 15.1 [Letterhead of Maples and Calder] Our ref SSY/628018-000001/7011201v1 Direct tel + Email sophie.yu@maplesandcalder.com CNinsure Inc. 22/F, Yinhai Building No. 299 Yanjiang Zhong Road Guangzhou, Guangdong 510110 People’s Republic of China 29 April , 2014 Dear Sirs Re: CNinsure Inc. (the “Company”) We consent to the reference to our firm under the headings “Cayman Islands Taxation” and “Corporate Governance” in the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, which will be filed with the Securities and Exchange Commission in the month of April 2014. Yours faithfully /S/ Maples and Calder Maples and Calder
